Citation Nr: 1613783	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The appellant's spouse had recognized guerilla service from May 1945 to January 1946.  The appellant's spouse passed away in December 2002; the appellant in this case is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision and subsequent letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to DIC, death pension, and accrued benefits.  The appellant timely appealed that decision.  

The appellant indicated in her October 2014 substantive appeal, VA Form 9, that she wished to have a personal hearing before a Veterans Law Judge in Washington, D.C.  The appellant withdrew that request in a November 2015 correspondence; the Board will therefore proceed with adjudication of the appellant's claim at this time without the benefit of a hearing, per the appellant's request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  At the time of his death, the appellant's spouse did not have any pending claims for benefits before VA, nor did the appellant file her claim for any accrued benefits within one year of the appellant's spouse's death.  

2.  The appellant's spouse had recognized guerrilla service from May 1945 to January 1946; service as a recognized guerrilla is not qualifying service for nonservice-connected death pension benefits.

3.  The appellant's spouse died in December 2002 as a result of cardio-respiratory arrest; the antecedent cause of his death was pneumonia with an underlying cause of death being chronic obstructive pulmonary disease (COPD).  The appellant's spouse was not service-connected for any disabilities at the time of his death.

4.  The evidence of record does not demonstrate any evidence of bronchial asthma, pneumonia, or COPD during the appellant's spouse's period of recognized guerrilla service or for many years thereafter.

5.  The evidence does not demonstrate that there is an in-service event, injury, or illness on which to predicate claims of service connection for bronchial asthma, pneumonia, and COPD; nor is there any evidence to link the development of those disorders to the appellant's spouse's military service.  


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

2.  The criteria for entitlement to nonservice-connected death pension benefits are not met. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.23, 3.40 (2015).

3.  The criteria establishing entitlement to service connection for cause of the appellant's spouse's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

With respect to the appellant's accrued benefits and death pension claims, VCAA notice is not found to be required.  Indeed, as discussed below, such claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regardless, respecting all of the appellant's claims, she was sent a letter in October 2012 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's spouse's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of her claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Entitlement to Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2015).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

In this case, the appellant's spouse died in December 2002.  The appellant filed her claim for Dependency, Indemnity and Compensation (DIC) benefits in October 2012, almost a decade after the appellant's spouse's death.  Thus, the appellant's claim for accrued benefits cannot be sustained, as she failed to timely file her claim for accrued benefits.  See 38 C.F.R. § 3.1000(c).  Accordingly, the accrued benefits claim on appeal is denied as a matter of law.  See 38 C.F.R. § 3.1000; see also Jones, supra; Sabonis, supra.

The Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Entitlement to Death Pension Benefits

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The evidence of record consists of an Affidavit for Philippine Army Personnel, dated January 4, 1946, which certified that the appellant's spouse in the instant case was recognized as a "civilian guerrilla."  The appellant's spouse served as a private in the infantry; his unit was Headquarters Command, 3rd Battalion, 1st Pang. Regiment, APO 70.  The appellant's spouse was shown to be inducted into the Guerrillas in April 1943, although his unit was only recognized for the period of May 17, 1945 through January 2, 1946.  The appellant's spouse additionally submitted a Guerrilla Certification Slip, dated October 1978, which confirmed his service as a recognized guerrilla, in the above noted unit, beginning on May 17, 1945.  Finally, the United States Army, Office of the Adjutant General, confirmed the appellant's spouse's service as a recognized guerrilla in an AGUZ Form 632, dated August 1979.

As noted above, the appellant's spouse's military service consisted of recognized guerrilla service from May 1945 to January 1946.  The Board is cognizant of the Court's recent holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  The key issue on appeal in Tagupa was whether the National Personnel Records Center (NPRC), as an agency of the National Archives and Records Administration (NARA), constituted a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army. 

However, Tagupa was decided in the context of an appellant seeking DIC benefits based on her husband's purported service as a guerrilla working with the United States Armed Forces in the Philippines during World War II where the NPRC had concluded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In the present case, unlike in Tagupa, the appellant's spouse's period of service during World War II as a recognized guerrilla has already been confirmed, and those facts are not in dispute.  Further, the appellant has specifically, consistently and repeatedly described her spouse's periods of service as being a "recognized guerrilla."  The appellant has not asserted that the appellant's spouse had any other period of service, and the information provided by the appellant corresponds to the appellant's spouse's confirmed service information.  Further, the appellant's spouse's records from his recognized guerrilla service on file also confirm the information relayed by the appellant, without any evidence to the contrary.  In short, given that there is no disagreement between the appellant and VA regarding the dates and character of the appellant's spouse's service, remanding this issue solely to seek additional verification from the service department would expend judicial and administrative resources for no useful purpose, with no reasonable possibility of any benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In this case, because it is neither shown, nor alleged, that the appellant's spouse had any active service, and because his recognized guerrilla service is not qualifying service for nonservice-connected pension (to include death pension) benefits, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the appellant's spouse's service as a recognized guerrilla prior to July 1, 1946 is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  Since the appellant's spouse's service does not meet the criteria described above, the appellant does not meet the basic eligibility requirements for VA death pension benefits.  The claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Again, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


Service Connection for Cause of Death

To establish service connection for the cause of the appellant's spouse's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Initially, as noted above, the appellant's spouse's service as a recognized guerrilla from May 1945 to January 1946 does meet the basic eligibility criteria for consideration of DIC as such benefits are set forth in Chapter 13 of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 3.41.

The appellant's spouse's death certificate is of record, which notes that the appellant's spouse died in December [redacted], 2002 of cardio-respiratory arrest as the immediate cause of death with the antecedent cause being pneumonia and an underlying cause being the appellant's spouse's chronic obstructive pulmonary disease (COPD).  

The appellant submitted a letter from Dr. M.B.M., dated June 2012, which indicated that the appellant's spouse was admitted to the Miguel Medical Clinic from December 24, 2002 to December 27, 2002 with "bronchial asthma."  Also, a letter from Holy Trinity Medical Clinic indicated that the appellant's spouse was seen for treatment on December 17 and 21, 2002, for his COPD and chronic congestion.  

Turning to the appellant's spouse's service records, in the January 1946 Affidavit for Philippine Army Personnel, in section 5, titled "Chronological Record of Wounds and Illness Incurred from 8 Dec 1941, to Date of Return to Mil Control," it was noted as "None."  No other service records demonstrate any respiratory or cardiac conditions during the appellant's spouse's period of recognized guerrilla service.  

Moreover, in his September 1979 claim, the appellant's spouse did not list any respiratory or cardiac illnesses or disorders, specifically including COPD, at that time when he was filing for service-connected compensation benefits in 1979.  In the statements made to VA during his lifetime, the appellant's spouse did not allege that he had any respiratory or cardiac illnesses, diseases or problems during his period of recognized guerrilla service, nor is there any specific allegation that he had a diagnosis of COPD, bronchial asthma, or pneumonia therein.  

In a June 1981 Joint Affidavit, by two people who stated that they served with the appellant's spouse during his recognized guerrilla service, the only noted injuries or illnesses attested to at that time related to shrapnel wounds of the left knee from a booby-trap that exploded near the appellant's spouse; that statement does not demonstrate that the appellant's spouse had any respiratory or cardiac problems or, specifically a diagnosis of COPD, bronchial asthma, or pneumonia during military service.  

At the time of the appellant's spouse's death, the appellant's spouse was not service connected for any disabilities.  

In her October 2012 claim for DIC benefits, VA Form 21-534, the appellant stated as follows:

My husband always complaining his hearing and difficulty in his respiration [sic].  He encountered heart pain and irregularity of internal condition from respiration [sic].  He is allergy in any foreign object to penetrate in his nose, which gives him difficulty in his respiration and most especially during dry session [sic].  He hates in a dry place because it triggered him unusual feeling in his heart and his dust, difficulty in his respiration [sic].  Before his termination or separation he is always claiming that situation due to lack of financial support and stability I cannot afford to doctor for treatment and medicine for him [sic].  My husband just depending on his faith to God to over come such diseases [sic].  Until it affected his physical features and activity he is easily got tired of doing physical activity [sic].  

In a statement submitted with that October 2012 VA Form 21-534, the appellant also said as follows:

Before my husband has a long deep exhale and inhale most especially when he got tired, same if he is in a dusty places like in farm [sic].  Until such time he is easily got tired whenever he did physical activities [sic].  Until his physical bodies become thin and sickly figure [sic].  His shoulders ponting upwardward [sic].  Imagining his physical figures, being an asmatic, especially during hot session he is complaining always the atmospheric pressure wherein he felt difficulty to inhale and exhale which affected his heart [sic].  He is also difficulty in his respiration complications in heart failure [sic]. . . . My husband was in contract for [combat-incurred] diseases until death come to his life [sic]. . . . Regarding all PUBLIC LAWS, the NEW LAW or OLD LAW, be implemented in the case of my husband military service diseases incurred during the war and have the possibility to be entitled the benefits to PENSION as the Compensation of the military service of my husband during the war of World War II, should be given under my name as a legal surviving spouse [sic].  

The appellant further stated in a January 2013 statement as follows:

My husband, as he contracted different kinds of disease (see Medical Records forwarded) affected him to work in the farm; he cannot worked physical activities in the farm and cannot stay long in hot area (exposed to sunlight) [sic].  He has limited activities, he can easily get tired [sic].  That all the diseases he suffered affected in his lifetime with heart complications that made him disabled for a long period of time until death come to his life [sic].

In another January 2013 correspondence, the appellant stated as follows:

My husband, as GUERILLA FORCES during "JAPANESE OCCUPATION" was attached and assigned a Combatant Battalon [sic].  They were always assigned in the Mountainous, rocky and forest part of Benguet, Baguio, La Union and Neuva Vizcaya to ambush the "Japanese Imperial Army" [sic].  They were exposed to any weather condition without proper food supply, just to secretly move against the Japanese Army [sic].  After his discharged he suffered difficulty in respiration, until such time he always like deeply breathing and he can no longer worked in long time in the farm wherein farming was the only source of our living [sic].  Due to luck of financial support we cannot bring him to the hospital, we are just give him medicinal plants to cure and this is the traditional way of curing of sick Filipino poor people [sic].  He is also allergy in smelling dusty, hot weather and bad odor to inhale because it makes him heavy in his respiration [sic].  He is asthmatic, that affected his body figure, became sickly, thin body [sic].  It develops and complicated with heart disease and contracted to his lifetime; Ashmatic Cardio Respiratory Arrest, Pneumonia [and] C.O.P.D. [sic].  

In her December 2013 notice of disagreement, the appellant stated that the appellant's spouse's disorders in the private treatment records, noted above, "were all acquired during his military service during the war."  In an October 2014 statement, the appellant said as follows:

My husband, after his separation, he feel unusual, he always hard deep breathing, until developed became asthma [sic].  He can no longer stayed under the sun to work in the field [sic].  And it develops until such time affected his physical development [sic].  

The appellant further stated in her October 2014 substantive appeal, VA Form 9, as follows:  

You did not reconsider his situation and how long his disease developed and suffered disabilities for a long period of time until death came to my husband in a totally disabled situation [sic]. . . . The disease of my husband developed in effect to his body for a long period of time it begin 30% disabled until he was totally disable for a long period of time.  And my husband suffered so much difficulties until it came to complex that affected on his breaking and the same to his physical appearance [sic].  

The appellant made similar arguments for entitlement to benefits in her October 2015 statement.  

Based on the foregoing evidence, the Board cannot find that service connection for cause of the appellant's spouse's death is warranted.  Specifically, the Board cannot find that the appellant's spouse's bronchial asthma, pneumonia, and/or COPD were service-connected disabilities.  

First, the Board notes that the first element of service connection has been met, as the appellant's spouse was diagnosed with bronchial asthma, pneumonia, and COPD at the time of his death.  Thus, the first element of service connection has been met.  

However, in this case, the Board must find that service connection is not warranted as there is no in-service injury, event, or illness on which to predicate a claim of service connection in this case.  Specifically, the appellant's spouse's January 1946 Affidavit for Philippine Army Personnel is extremely clear that the appellant's spouse did not suffer any injury or illness during his period of service as a recognized guerrilla.  There is no contemporaneous evidence of any COPD, bronchial asthma, or pneumonia that began in or was chronic and continuous since service.  

Moreover, the evidence from the appellant's spouse during his lifetime demonstrates that he did not suffer from any respiratory or cardiac disorders which he believed began during military service when he filed his claim for compensation benefits in 1979, some 33 years after his discharge from service.  

In fact, the evidence of record does not demonstrate any diagnosis of bronchial asthma, pneumonia, or COPD until December 2002, the month of the appellant's spouse's death and approximately 56 years after his discharge from military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Additionally, while the Board acknowledges that it has not obtained a VA medical opinion in this case, such is not necessary at this time, as the low threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), has not been met.  As noted above, there is no evidence of any in-service injury, event, or illness on which to predicate claims of service connection for pneumonia, bronchial asthma, or COPD in this case.  

Insofar as the appellant has argued that service connection for the appellant's spouse's death is warranted, she has repeatedly and consistently stated that the conditions that developed to cause her husband's death developed over the course of his lifetime.  This does not demonstrate that the appellant's spouse suffered from any of those claimed disorders during military service.  In fact, the more contemporaneous evidence weighs heavily against such a finding in light of the lack of reference to any respiratory or cardiac conditions in the January 1946 affidavit, the September 1979 claim and the 1981 joint affidavit.

Moreover, while she additionally has stated that the appellant's spouse's respiratory and cardiac conditions are a result of his military service, she is not competent to make those assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Finally, insofar as she has stated that her spouse's respiratory and cardiac disorders manifested during service and developed over the course of his lifetime before ultimately culminating in his death, the Board finds that those states lack credibility and probative value when viewed in conjunction with the contemporaneous evidence both at the time of the appellant's spouse's discharge in January 1946 and the evidence submitted during the appellant's spouse's lifetime.  

Specifically, while not solely definitive, when viewed in conjunction with the January 1946 affidavit, the fact that the appellant's spouse never filed or mentioned any respiratory or cardiac disorders in either 1979 or 1988, or even through his nephew in 1995, weighs heavily against the appellant's contentions that those disorders were present and chronic since the appellant's spouse's discharge from service.  See Caluza, supra; Buchanan, supra (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible; however, as a finder of fact, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Accordingly, in light of the lack of any in-service injury, event, or illness on which to predicate a claim of service connection for bronchial asthma, pneumonia, and/or COPD, the Board finds service connection for those disorders must be denied on the basis of the evidence of record at this time.  Consequently, the Board must also deny service connection for cause of the appellant's spouse's death because there are no service-connected disabilities on which to predicate that claim, nor did the appellant's spouse die during service.  See 38 C.F.R. §§ 3.102, 3.303, 3.312.  


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's spouse's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is denied.  

Entitlement to service connection for cause of death is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


